PER CURIAM.
This is the second appearance of this cause in this court. See: Patek v. Associated Insurance Underwriters, Inc., Fla.App.1964, 160 So.2d 721.
Following the rendition of our opinion and mandate in this matter, the cause returned to the trial court whereupon the plaintiff, the appellee herein, moved for a summary judgment and for a final judgment. The matter came on for hearing before the trial judge, and the defendant failed to file any responsive affidavits or evidence to the motion.
No error has been demonstrated in the entry of the summary judgment here under review, in light of the admissions contained in the pleadings and evidence made by the appellant. See: Connelly v. Sebeco, Inc., Fla.1956, 89 So.2d 482; Pritchard v. Peppercorn and Peppercorn, Inc., Fla.1957, 96 So.2d 769; Crovella v. Cochrane, Fla.App.1958, 102 So.2d 307; Weber v. City of Hollywood, Fla.App.1960, 120 So.2d 826; Hardcastle v. Mobley, Fla.App.1962, 143 So.2d 715.
Therefore, the summary judgment here under review is hereby affirmed.
Affirmed.